Citation Nr: 0821295	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
died in March 1999.

The veteran served on active duty from October 1951 to 
October 1955 and from February 1956 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board notes that the RO incorrectly 
characterized the appellant's submission of additional 
evidence following the original July 2003 rating decision 
that denied her claim.  As such, the present case is not a 
petition to reopen a previously denied claim, but will be 
adjudicated on the merits.

The appellant timely perfected her appeal in November 2004.  
The Board remanded this claim for additional evidentiary 
development in September 2006 and July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of her claim.
In a statement received in August 2007, the appellant 
indicated that the veteran had been treated at the Moody Air 
Force Base in Georgia from 1972 through 1995.  These medical 
records must be associated with the veteran's claims file.  
The Board also notes the lack of treatment records from 1972 
to the late 1990s.  All efforts to obtain these missing 
records must be made.

If any additional medical records are added to the veteran's 
claims file, the RO/AMC must obtain an addendum to the 
February 2008 VA opinion, considering these findings.  As the 
United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make all efforts to 
obtain any available treatment records 
from Moody Air Force Base dated from 
1972 through 1995.  If no records are 
available, this must be memorialized in 
the veteran's claims file.

2.  The RO/AMC must contact the 
appellant to obtain information and the 
appropriate waivers to locate any 
missing treatment records for the 
veteran dated from 1972 to the late 
1990s.  If any outstanding evidence 
exists, it should be obtained.  If no 
records are available, this must be 
memorialized in the veteran's claims 
file.

3.  If any additional treatment records 
are added to the claims file as a 
result of any action taken in the 
paragraphs above, the RO/AMC must 
obtain an addendum to the VA opinion 
provided in February 2008 regarding the 
cause of the veteran's death, 
specifically considering those records.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for entitlement to 
service connection for the cause of the 
veteran's death should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

